ON APPLICATION FOR REHEARING
Decided March 14, 1936
By THE COURT
Submitted on application of plaintiff in error for rehearing which was filed long after rule day.
The application is predicated upon a statement of this court to the effect that the child of Benjamin Craner was bom a short time after the marriage of Benjamin Craner and Blanche Craner, and therefore the court proceeded upon a faulty premise. This statement, found in our opinion, was an inadvertence and the cause was determined upon a true understanding of the fact that the marriage did not occur until after the birth of the child.
Careful consideration of our decision will disclose that the element touching the proof of the legitimacy of the child, which we considered and analyzed, related to the acknowledgment of the child by the father after the marriage to the mother, under the statute, §10503-15 GC. If the marriage had taken place before the child was born there would arise an almost irrebuttable presumption of the legitimacy of the child. It is only because of the fact that the marriage occurred after the birth of the child that any substantial question was presented for consideration and the statute had any application.
The cases cited and discussed were only inferentially helpful to the decision.
We undertook, in our former opinion, to consider with care the question presented and nothing appears in the application for rehearing which would require a different conclusion.
The application will, therefore, be overruled.
BARNES, PJ, HORNBECK and BODEY, JJ, concur.